                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
SCOTT HIMROD, Individually and on Behalf of                        DOC #: _________________
All Others Similarly Situated,                                     DATE FILED: 1/2/2020
                               Plaintiff,


               -against-                                                    19 Civ. 3417 (AT)

CYGNUS MEDICAL, LLC, MADISON POLYMERIC                                           ORDER
ENGINEERING, INC., SHAUN SWEENEY and
WALTER L. MAGUIRE, JR., Jointly and Severally,

                         Defendants.
ANALISA TORRES, District Judge:

        Plaintiff, a former surgical instrumental specialist at Defendants’ medical products
manufacturing and repair company, filed this action alleging violations of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the New York Labor Law (“NYLL”). The
parties have settled, and by joint letter, sought Court approval of their settlement agreement and
an award of attorney’s fees to Plaintiff’s counsel. Letter, ECF No. 30. The Court directed the
parties to submit a revised settlement agreement that made the release of claims mutual. ECF
No. 32. The parties now move for approval of their revised settlement agreement (“the
Settlement”). ECF No. 33. For the reasons stated below, the motion to approve the Settlement is
GRANTED.
                                            DISCUSSION
   I.      Legal Standard

        The FLSA was enacted “to correct and as rapidly as practicable to eliminate” certain
“labor conditions detrimental to the maintenance of the minimum standard of living necessary
for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202. Significantly,
“[r]ecognizing that there are often great inequalities in bargaining power between employers and
employees, Congress made the FLSA’s provisions mandatory; thus, the provisions are not
subject to negotiation or bargaining between employers and employees.” Lynn’s Food Stores,
Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982) (citing Brooklyn Sav. Bank v.
O’Neil, 324 U.S. 697, 706 (1945)).

        In accord with the FLSA’s mandatory provisions, an employer cannot settle claims of
unfair wages without approval of the Department of Labor or a United States district court. See
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Where, as here, the
parties seek approval from the district court, they must establish that the settlement is “fair and
reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at
*1 (S.D.N.Y. May 8, 2017). To determine whether a settlement is fair and reasonable, courts
consider:

        the totality of circumstances, including but not limited to the following factors: (1)
        the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
        will enable the parties to avoid anticipated burdens and expenses in establishing
         their respective claims and defenses”; (3) the seriousness of the litigation risks
         faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorneys’ fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

        The Settlement provides for Defendants to pay a total of $132,500, with Plaintiff to
receive $87,032.50, and Plaintiff’s counsel to receive approximately one-third of the settlement
in fees: $45,467.50. Settlement ¶ 1(a), ECF No. 33-1. The parties’ initial letter motion identifies
Plaintiff’s total possible recovery, if he were to succeed on all of his claims, to be $485,955.15.
Letter at 5. However, the parties note there were “significant litigation risks,” id., that Plaintiff’s
claims were “fact-intensive,” id. at 4, and that “[a]lthough there is a possibility that Plaintiff
could recover higher damages if the case proceeded to trial, there is also the possibility that he
could receive much lower damages, or nothing at all,” id. at 5. Moreover, the Settlement is the
product of bargaining between experienced counsel. Id. at 8. The Court, therefore, concludes
that the Settlement satisfies each of the Wolinsky factors.

        In addition, the release provision in the Settlement is not overly broad, as it releases
Defendants from claims “relating to any and all federal, state or local wage and hour claims that
were alleged or could have been alleged in this Action,” and mutually releases Plaintiff from
“any and all claims . . . , which Defendants at any time have, had or claimed to have against
Plaintiff specifically relating to the claims that were alleged or could have been alleged in this
Action.” Settlement ¶ 2. The Settlement does not contain any provisions (1) requiring
confidentiality, or (2) restricting Plaintiff’s future employment opportunities. See generally
Settlement. The mutual non-disparagement clause contains a carve-out for truthful statements
about the litigation and settlement, which satisfies the remedial goals of the FLSA. Settlement
¶ 6; Lazaro-Garcia v. Sengupta Food Servs., No. 15 Civ. 4259, 2015 WL 9162701, at *3
(S.D.N.Y. Dec. 15, 2015). The Court is, therefore, satisfied that the Settlement is fair and
reasonable.

        Turning to attorney’s fees, Plaintiff’s counsel seeks to recover $45,467.50 in fees and
costs, reflecting about one-third of the total value of the Settlement. Settlement ¶ 1(a). The
                                                   2
Second Circuit favors the percentage of the fund approach of calculating attorney’s fees because
it “directly aligns the interests of [Plaintiff] and [her] counsel.” Wal-Mart Stores, Inc. v. Visa
U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005) (internal quotation marks and citation omitted). As
a check on the reasonableness of attorney’s fees, however, courts still calculate the total cost of
attorney’s hours billed, previously known as the lodestar method. In re AOL Time Warner
S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *5–6 (S.D.N.Y. Feb. 1, 2010).

        Plaintiff’s counsel’s lodestar calculation is $22,530.56 in costs and attorney’s fees for
work done by Pelton Graham LLC; at $45,467.50, the bargained-for attorney’s fees in the
settlement is approximately 2.23 times the lodestar calculation. Letter at 7. A multiplier near 2
reflects sufficient compensation for the risk associated with contingent fees in FLSA cases.
Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 439 (S.D.N.Y. 2014) (approving a multiplier
of 2.28). The Court concludes, moreover, that the billing rates are reasonable. The billing
records reflect time spent drafting the complaint, preparing for and attending a mediation, and
reaching settlement. ECF No. 30-2 at 6–19. Brent Pelton, a founder of Pelton Graham LLC,
billed at a rate of $450 an hour, Taylor Graham, a partner, at $350 an hour, Kristen Boysen, an
associate, at $250 an hour, and Adriana Sandoval, a paralegal, billed at a rate of $125 an hour.
Id. ¶¶ 6–9. Mr. Pelton has been in practice for 16 years and has extensive experience in
employment litigation. Id. ¶ 6. Mr. Graham, who graduated from law school in 2011, has
federal wage-and-hour litigation experience at the trial and appellate levels. Id. ¶ 7. Ms. Boysen
graduated law school in 2014. Id. ¶ 8. Although the Court observes that counsel’s rates are on
the higher end, 1 a reduction is not necessary in light of counsel’s effective representation of
Plaintiff here. See Letter at 8 (noting that the “Settlement at this stage of the case unquestionably
constitutes the most efficient and effective conclusion to this litigation”). Given that fact, and
that “courts regularly approve attorney’s fees of one-third of the settlement amount in FLSA
cases,” Meza v. 317 Amsterdam Corp., No. 14 Civ. 9007, 2015 WL 9161791, at *2 (S.D.N.Y.
Dec. 14, 2015), the Court finds that the fee award is reasonable.

      Additionally, the Court finds that the costs expended, consisting of $1,951.31 in travel
expenses, filing fees, postage, and service, to be reasonable. See U.S. Football League v. Nat’l
Football League, 887 F.2d 408, 416 (2d Cir. 1989).

                                                CONCLUSION

    For the reasons stated above, the parties’ motion for order approving the Settlement is
GRANTED. The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: January 2, 2020
       New York, New York



1
  E.g., Mendoza v. CGY & J Corp., No. 15 Civ. 9181, 2017 WL 4685100, at *2 (S.D.N.Y. Oct. 17, 2017) (“[C]ourts
in this District generally approve rates of . . . $300 per hour for senior attorneys or associates with eight or more
years’ experience.” (collecting cases)); Apolinario v. Luis Angie Deli Grocery, Inc., No. 14 Civ. 2328, 2015 WL
4522984, at *3 (S.D.N.Y. July 27, 2015) (“In recent years, courts in this district have awarded rates between $350
and $450 per hour for partners with significant employment litigation experience.”).
                                                         3
